The statement in the original opinion in this case (227 Mich. 660) that "In *Page 620 
the first judgment entered no finding of unfitness of the father is found," is erroneous. The error, in substance, appears again in the opinion of Justice BIRD on rehearing.
The first judgment was entered on September 28, 1923. In the return to the writ of certiorari, Judge Sample stated:
"I further return that on September 28, 1923, a judgment was signed by me and entered in said cause, a true copy of which is incorporated in appellant's petition for a writ of certiorari and marked Exhibit D."
Exhibit D appears in the record. We quote it, omitting title, italics ours:
"At a session of the said court, held in the court house in the city of Ann Arbor, on the 28th day of September, 1923.
"Present: Hon. George W. Sample, Circuit Judge.
"This cause having come on to be heard upon the petition for writ of habeas corpus filed on behalf of the said plaintiff for the purpose of obtaining possession of his small son, Louis Edgar Partch, Jr., and upon the answer filed by the above named defendant to the said petition, and upon proofs having been taken in open court, and after listening to argument of counsel on behalf of the respective parties hereto, it appearing to the satisfaction of the court from the undisputed testimony that the said defendant has had the care, custody and control of the said infant child Louis Edgar Partch, Jr., from the time he was twelve days of age to the present time; that the defendant has cared for him through the sickness and death of her daughter, the child's mother; that it was the written expressed wish and request of the child's mother that the defendant have the care and control of the child and that the said plaintiff and defendant entered into a contract wherein it was agreed that the said defendant should have the care and custody of said child; that the said plaintiff has been unable to find any fault with the clothing and food furnished by the defendant for the said child, and has admitted that the child's religious and moral training could not be *Page 621 
better, and that in fact the only objection that the plaintiff has been able to raise has been on account of the failure of the said defendant to break the boy of a childish habit of slight consequence; and it further appearing unto the court that the plaintiff is a man of austere temper, which at times he has been unable to restrain and control, and that while said child, Louis Edgar Partch, Jr., was under the age of three years, the said plaintiff whipped the said child so severely and to such an extent that the child was unable to sit down or to lie on his back for several days; and the court beingsatisfied that the said plaintiff is not a fit, suitable orproper person to have the care, custody and control of LouisEdgar Partch, Jr., and that it is to the best interests andwelfare of the said child, to leave him in the care, custodyand control of his grandmother, Grace E. Baird, the above nameddefendant, now, therefore, on motion of Stivers  Laird, attorneys for the defendant, it is ordered that judgment be and the same hereby is rendered in this cause in favor of the above named defendant, Grace E. Baird, against the above named plaintiff, Louis Edgar Partch, Sr., and that the care, custody, possession and control of Louis Edgar Partch, Jr., be and the same hereby is granted to and vested in the above named defendant, Grace E. Baird, with costs in this case to be taxed."
We quote from the testimony:
"The father is not a suitable person to have the raising of this boy; he has an ungoverned temper and I have seen that manifested upon the child when he was less than three years old and his father beat him so that there were ridges on his body the next day and in one place his skin was broken through. * * * The next day there were black ridges across the boy's body and legs and the child could not sit down, and when he laid down he laid on his stomach. My daughter, Lydia, saw the marks on the boy's body. There was never any other occasion quite so extreme as that that I remember when there was a display of temper. He never had any patience with a child. * * * I heard the child crying and mother was standing at the door and had told Louis to stop beating the child and he refused to stop and I came in. *Page 622 
It was the most terrible thing I had ever seen, those great, big hands, the child was only a baby and he was positively beating him. He was not three years old."
And of another occasion:
"I have seen other evidence of Mr. Partch's inability to control himself. I saw him pick the child up at church and the child screamed and when he put him down he could hardly walk."
The province of this court on certiorari is to consider questions of law, not to weigh evidence, except to determine that there is an entire absence of proof on some material fact.Jackson v. People, 9 Mich. 111 (77 Am. Dec. 491); Hyde v.Nelson, 11 Mich. 353; Brown v. Blanchard, 39 Mich. 790;People v. Swanson, 217 Mich. 103. In Carpenter v. Carpenter,149 Mich. 138, it was held, quoting syllabus:
"On certiorari to review habeas corpus proceedings, brought to obtain the custody of a minor child, the finding of the court below that the welfare of the child will be best subserved by placing it in the care of the mother is a determination of fact conclusive on this court."
There is evidence to support the finding of the trial judge. We have no right to disturb it on certiorari.
Judgment should be affirmed.
MOORE, J., concurred with CLARK, J. *Page 623